
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



STOCK PURCHASE AGREEMENT
(Olympic Property Group LLC and Port Ludlow Associates LLC)
(Olympic Water and Sewer, Inc.)


    THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as
of May 29, 2001, between and among OLYMPIC WATER AND SEWER, INC., a Washington
corporation (the "Company"), OLYMPIC PROPERTY GROUP LLC, a Washington limited
liability company, as the sole shareholder in the Company ("OPG"), and PORT
LUDLOW ASSOCIATES LLC, a Washington limited liability company ("Purchaser').


RECITALS


    WHEREAS, Purchaser desires to acquire the Company; and

    WHEREAS, OPG owns, and at the Closing will own, all of the issued and
outstanding shares of capital stock of the Company (the "Shares"); and

    WHEREAS, OPG desires to sell all of the Shares to Purchaser, and Purchaser
desires to purchase all of the Shares from OPG, on the terms and subject to the
conditions contained in this Agreement; and

    WHEREAS, the transactions contemplated by this Agreement are to occur
simultaneously with the transactions contemplated under that certain Real Estate
Purchase and Sale Agreement dated January 12, 2001, by and among Purchaser as
Buyer and OPG, Pope Resources, and its wholly owned subsidiaries Olympic Real
Estate Development LLC, Olympic Real Estate Management, Inc., and Olympic
Resorts LLC collectively as Seller, as amended by Amendment No. 1 dated
February 8, 2001, Amendment No. 2 dated February 14, 2001, Amendment No. 3 dated
February 27, 2001, Amendment No. 4 dated March 26, 2001, and Amendment No. 5
dated May 15, 2001, Amendment No. 6 dated May 18, 2001, and Amendment No. 7
dated May 25, 2001 (as amended, the "Asset Purchase Agreement").

    NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


AGREEMENT

SECTION 1


PURCHASE AND SALE OF STOCK AND COMPANY ASSETS


    1.1  Purchase and Sale of Stock.  Subject to the terms and conditions of
this Agreement, at the Closing OPG shall sell, convey, assign, transfer and
deliver to Purchaser the Shares, and Purchaser shall purchase the Shares from
OPG, free and clear of all liens, claims, options, charges, encumbrances,
preferential rights and restrictions on transfer whatsoever.

    1.2  Purchase Price.  At Closing Purchaser shall deliver or cause to be
delivered to OPG, in full payment for the sale, conveyance, assignment, transfer
and delivery of the Shares and the other undertakings of the Company and OPG
hereunder, the amount of Two Million One Hundred Forty Thousand Fifty-six
Dollars (US$2,140,056.00) (the "Purchase Price"). The Purchase Price shall be
paid by Purchaser in immediately available United States funds pursuant to OPG's
instructions on the Closing Date. Notwithstanding anything in this Agreement to
the contrary, after Closing the amount of the Purchase Price shall be adjusted
by calculating the amount of the difference (the "Adjustment"), if any, between
the Estimated Working Capital Amount and Working Capital, determined pursuant to
the procedure set forth in this Section 1.2.

--------------------------------------------------------------------------------

    As used in this Agreement, "Working Capital" means the Company's total
current assets minus the Company's total current liabilities, as of the Closing
Date, determined in accordance with GAAP; provided, however, that for purposes
of this Agreement and the determination of Working Capital hereunder, the
Company's total current assets shall not include the accounts receivable under
the Revolving Promissory Note dated December 28, 2000, given by OPG to the
Company, in the maximum principal amount of US$1,000,000.00 (the "Revolving
Note"), or the accounts payable under the Business Services Agreement dated
December 26, 2000, between ORM, Inc., as Contractor, and the Company as Owner
(the "BSA").

    OPG and Purchaser agree that the estimated amount of Working Capital (the
"Estimated Working Capital Amount") is US$168,441.00.

    No later than 45 days after the Closing Date, Purchaser and the Company
shall, together with the outside accounting firm of the Company (the
"Accountant"), prepare and deliver to OPG a statement of the Working Capital as
of the Closing Date (the "Closing Statement"). The Closing Statement shall be
prepared in accordance with GAAP (applied consistently with the Financial
Statements defined below) subject to the definition of Working Capital, and OPG
agrees to assist in the preparation of the Closing Statement if and to the
extent requested by Purchaser or the Accountant. OPG shall have fifteen
(15) days following delivery of the Closing Statement to OPG to review the
working papers and books and records of the Company used to determine the
Closing Statement. OPG shall notify the Company and Purchaser within fifteen
(15) days of the delivery of the Closing Statement to OPG whether OPG agrees
with or disagrees with the Closing Statement, including the determination of
Working Capital. If Company and Purchaser receive notice of OPG's disagreement
with the Closing Statement, then all parties shall make a good faith effort to
reach agreement on the Closing Statement, including the determination of Working
Capital, within five (5) days of all parties receiving notice of the
disagreement. If the parties cannot reach such an agreement within such five-day
period, then the parties shall mutually select an independent public accounting
firm (the "Neutral Auditor") to determine the Closing Statement, including the
Working Capital, and such determination shall be binding on all parties to this
Agreement. The cost of such Neutral Auditor shall be borne by whichever of
Purchaser or OPG had a greater differential between their proposed determination
of Working Capital and that determined by the Neutral Auditor. No later than
sixty-five (65) days following the Closing Date or, if applicable, as soon as
practicable after a final determination by the Neutral Auditor:

     (i) If Working Capital exceeds the Estimated Working Capital Amount,
Purchaser shall pay the amount of the Adjustment by wire transfer in immediately
available funds to the account or accounts designated by OPG; or

    (ii) If the Estimated Working Capital Amount exceeds Working Capital, OPG
shall pay the amount of the Adjustment by wire transfer in immediately available
funds to the account or accounts designated by Purchaser.

    1.3  Closing.  The closing of the transactions contemplated by this
Agreement shall take place simultaneously with the closing of the transaction
set forth in the Asset Purchase Agreement (the "Closing"). The date of the
Closing is sometimes referred to as the "Closing Date."

    1.4  Form of Documents.  At the Closing, the parties shall deliver the
documents and shall perform the acts set forth in this Agreement. All closing
documents shall be in form and substance satisfactory to OPG, the Company, and
Purchaser.

    1.5  Company Assets.  The Company is the owner of certain sewer and water
utility property and facilities located generally within the unincorporated
master planned resort area commonly known as Port Ludlow, Jefferson County,
Washington (the "MPR"), except with respect to certain wells, a reservoir, and
appurtenant facilities located outside the MPR (over which the Company has
rights and

2

--------------------------------------------------------------------------------

easements for use, operation, and maintenance), which consist of the Company's
entire right, title, and interest in and to the following:

    1.5.1  Water Facilities, defined as the aggregate of the following:

     (i) The wells and reservoirs (both active and inactive) listed on
Schedule 1.5.1(i)-1, shown on the map attached hereto as Schedule 1.5.1(i)-2,
and located on the real property described on Schedule 1.5.1(i)-3 (the "Wells
and Reservoirs"). The map attached hereto as Schedule 1.5.1(i)-2 is provided for
illustrative purposes only, might not be accurate, and shall not bind either
party.

    (ii) The infrastructure and water lines used to transfer water from the
Wells and Reservoirs (and among the Wells and Reservoirs) to the platted lots
and parcels within the MPR as shown on the map attached as Schedule 1.5.1(ii),
including, without limitation, such easements or licenses as are used for the
infrastructure and waterlines to cross or be placed on property not owned by the
Company (the "Water Line Distribution System"). The map attached hereto as
Schedule 1.5.1(ii) is provided for illustrative purposes only, might not be
accurate, and shall not bind either party.

   (iii) The water permits, water certificates, and other water rights listed on
Schedule 1.5.1(iii) relating to the withdrawal of water from the Wells and
Reservoirs listed on Schedule 1.5.1(i) (the "Water Permits").

    (iv) All other permits (other than the Water Permits) listed on
Schedule 1.5.1(iv) (the "Other Water Permits"), that are used to operate and
maintain the Water Facilities.

    (v) All personal property owned by the Company and used in connection with
the Water Facilities to maintain and operate the water distribution system,
including without limitation the depreciated personal property listed on
Schedule 1.5.1(v).

    (vi) All current customer accounts, including prepaid hookup fees, as shown
on Schedule 1.5.1(vi) (which provides customer names, lots served, accounts
receivable aging, and prepaid hookup and tariff fees, and variances from the
Tariff Schedule defined below).

   (vii) The current tariff schedule filed with the Washington Utilities and
Transportation Commission ("WUTC") attached hereto as Schedule 1.5.1(vii)
("Tariff Schedule").

  (viii) Any real property, franchise, patent, or technology rights not listed
above that are owned by the Company and used in connection with the Water
Facilities.

    1.5.2  Sewer Facilities, defined as the aggregate of the following:

     (i) The distribution and collection infrastructure used to transfer sewage
wastewater from real property located within the MPR to the sewage treatment
facility located on the Treatment Plant (as described in Section 1.5.2(ii)),
including, without limitation, lift stations, as shown on the map attached
hereto as Schedule 1.5.2(i), including without limitation such licenses and
easements used for the infrastructure and sewer lines to cross or be placed on
property not owned by the Company ("Sewer Line Distribution System"). The map
attached hereto as Schedule 1.5.2(i) is provided for illustrative purposes only,
might not be accurate, and shall not bind either party.

    (ii) The real property, improvements and equipment located on the Treatment
Plant described on Schedule 1.5.2(ii) (the "Treatment Plant").

   (iii) The permits and licenses listed on Schedule 1.5.2(iii) (the "Sewer
Permits") that permit the Company to operate the Treatment Plant and discharge
sewage.

3

--------------------------------------------------------------------------------

    (iv) All other permits (other than the Sewer Permits) listed on
Schedule 1.5.2(iv) (the "Other Sewer Permits"), that are used to operate and
maintain the Treatment Plant and the Sewer Line Distribution System.

    (v) All personal property owned by the Company and used in connection with
the Treatment Plant and the Sewer Line Distribution System, including without
limitation the depreciated personal property listed on Schedule 1.5.2(v).

    (vi) All current customer accounts, including prepaid hookup fees, as shown
on Schedule 1.5.2(vi) (which provides customer names, lots served, accounts
receivable aging, and prepaid hookup fees).

   (vii) The current rate schedule for sewer service, as shown on
Schedule 1.5.2(vii) attached hereto.

  (viii) All rights in and to plans, specifications, and technology owned by the
Company and used in connection with the Sewer Facility.

1.5.3  Other Company Property, defined as the aggregate of the following:

     (i) Those certain lots and parcels of real property not otherwise described
on Schedule 1.5.1(i)-3 that are described on Schedule 1.5.3 attached hereto (the
"Land and Improvements").

    (ii) All personal property owned by the Company but not listed on
Schedule 1.5.1(v) or Schedule 1.5.2(v), including without limitation vehicles,
maintenance equipment, small tools, inventories, office equipment, construction
materials, spare parts and materials, equipment, computer hardware and software,
security systems and files and records owned by the Company, including without
limitation the depreciated personal property described on Schedule 1.5.3(ii)
(collectively, together with Schedule 1.5.1(v) and Schedule 1.5.2(v), the
"Personal Property").

   (iii) All contractual obligations and rights of the Company related to or
used in connection with the Land and Improvements, the Water Facilities and the
Sewer Facilities, including without limitation, development agreements, land use
entitlement agreements, management agreements, service contracts, vendor
agreements, equipment leases, Washington State Department of Natural Resources
aquatic lands leases, settlement agreements, commitments to provide water or
sewer utility services, and maintenance agreements, as generally described on
Schedule 1.5.3(iii) ("Contracts").

    (iv) All copyrights, trademarks, tradenames, marketing materials, websites,
and other intellectual property rights owned by the Company, including without
limitation the right to use the name Olympic Water and Sewer, Inc., as described
generally on Schedule 1.5.3(iv) ("Intellectual Property").

    The Other Company Property, the Water Facilities and the Sewer Facilities
are sometimes herein collectively referred to as the "Property."


Section 2

INSPECTION AND CLOSING DELIVERIES


    2.1  Inspection of Company's Documents.  Between January 12, 2001, and
April 2, 2001 (the "Inspection Period"), Purchaser and its agents had the
opportunity to review and photocopy all documents in the possession of OPG, the
Company, and the affiliates, parents, and subsidiaries of OPG and the Company,
relating to the Company and the Property ("Company's Documents") except
(i) materials or communications subject to attorney-client privilege;
(ii) communications with other prospective purchasers of either the Company or
all or any portion of the Property; (iii) the internal

4

--------------------------------------------------------------------------------

financial analysis of OPG and the affiliates, parents, and subsidiaries of OPG
except for the Company, and (iv) materials or communications deemed confidential
by OPG and the Company and that do not disclose material defects in the Company
or in the Property. OPG and the Company make no representations or warranties,
express or implied, as to the accuracy or completeness of Company's Documents
except those prepared by OPG or the Company for Purchaser (such as financial
information). OPG and the Company expressly disclaim any and all liability for
representations or warranties, expressed or implied, contained in or for
omissions from Company's Documents, except those prepared by OPG or the Company
for Purchaser. Prior to the Closing, Purchaser agrees not to distribute
Company's Documents to others (other than its consultants, affiliates,
investors, advisors and their respective employees) in whole or in part at any
time without the prior written consent of OPG or the Company, and to keep
confidential all information contained therein or made available in connection
with any further discussions relating to the Property. Company's Documents were
delivered for the limited purpose of assisting Purchaser in deciding whether or
not to proceed with its purchase of the Property and upon the express
understanding that they will be used only for such purpose. Upon the termination
of this Agreement, Purchaser shall return its copies of Company's Documents to
OPG and the Company without retaining any copies thereof. Purchaser shall not
distribute Company's Documents to more than ten (10) investors at a time and
shall require all such investors to keep confidential all information contained
therein.

    2.2  Inspection of Property.  During the Inspection Period, Purchaser at its
sole expense inspected the physical condition of the Property, verified to its
satisfaction the financial information provided to it, and conducted any
environmental or other inspections as it deemed appropriate. Purchaser shall
indemnify, defend and hold OPG and the Company harmless from any claims, liens,
causes of action, or obligations that arise out of or are in any way related to
Purchaser's activities on the Real Property prior to Closing, including without
limitation OPG's and the Company's costs, expenses and attorney's fees, except:
(i) to the extent such claims arise out of OPG's or the Company's negligence or
(ii) the discovery and reporting as required by law of any hazardous or
environmental condition on the Property. Notwithstanding anything to the
contrary herein, this indemnity shall survive termination of this Agreement.
Prior to the Closing, Purchaser may communicate with and retain OPG's and the
Company's consultants regarding the condition of the Real Property. All
consultants retained by Purchaser shall be compensated solely by Purchaser for
their work. If this Agreement is terminated for any reason prior to Closing,
then Purchaser shall cause its consultants to provide to OPG complete copies of
any work product they have produced on behalf of Purchaser, provided that OPG
shall compensate Purchaser's consultants for their reproduction costs. Purchaser
shall cause all of its consultants to keep the transaction described in this
Agreement completely confidential.

    2.3  Approval of Property Condition.  Based on its inspection of Company's
Documents and the Property and subject to the terms and conditions of this
Agreement and the schedules hereto, Purchaser approves Company's Documents and
the Property. Such approval, and nothing else in this Section 2, in any way
limits or impairs the warranties, representations and covenants of OPG or the
Company in this Agreement.

    2.4  Purchaser's Deliveries.  At Closing, subject to the fulfillment or
waiver of the conditions set forth in Section 5.2, Purchaser shall execute and
deliver to OPG all of the following:

    (a) the Purchase Price as set forth in Section 1.2;

    (b) a certified copy of a resolution or other certificate in a form
satisfactory to OPG, executed by Purchaser's managing member or other person or
body having management authority, authorizing the execution, delivery, and
performance of this Agreement by Purchaser;

    (c) a certified copy of Purchaser's certificate of limited liability company
on file with the Secretary of State of California;

5

--------------------------------------------------------------------------------

    (d) a certificate of existence of Purchaser, issued prior to the Closing
Date by the Secretary of State of Washington;

    (e) a closing certificate executed by any officer of Purchaser specifically
authorized to do so, on behalf of Purchaser, pursuant to which Purchaser
represents and warrants to OPG that Purchaser's representations and warranties
to OPG are true and correct in all material respects as of the Closing Date as
if originally made on the Closing Date or, if any such representation or
warranty is untrue in any material respect, specifying the respect in which it
is untrue, that all covenants required by this Agreement to be performed by
Purchaser on or before the Closing have been so performed, and that all
documents to be executed and delivered by Purchaser at the Closing have been
executed by duly authorized officers of Purchaser; and

    (f)  such other documents from Purchaser as may reasonably be required in
order to effectuate the transactions contemplated by this Agreement; and

    2.5  OPG's Deliveries.  At Closing, subject to the fulfillment or waiver of
the conditions set forth in Section 5.1, OPG shall execute and deliver to
Purchaser at Closing all of the following:

    (a) certificates representing the Shares, duly endorsed for transfer or
accompanied by stock assignments in proper form and duly executed;

    (b) a certified copy of a resolution or other certificate in a form
satisfactory to Purchaser, executed by OPG's managing member or other person or
body having management authority, authorizing the execution, delivery, and
performance of this Agreement by OPG;

    (c) a closing certificate duly executed by OPG, pursuant to which it
represents and warrants to Purchaser that the representations and warranties of
OPG and the Company to Purchaser are true and correct in all material respects
as of the Closing Date as if originally made on the Closing Date or if any such
representation or warranty is untrue in any material respect, specifying the
respect in which it is untrue, that all covenants required by the terms of this
Agreement to be performed by OPG or the Company on or before the Closing Date
have been so performed, and that all documents to be executed and delivered by
OPG and the Company at the Closing have been validly executed by each of OPG and
the Company;

    (d) such other documents as may be reasonably required from OPG in order to
effectuate the transactions contemplated by this Agreement.

    2.6  Company's Deliveries.  At Closing, subject to the fulfillment or waiver
of the conditions set forth in Section 5.1, the Company shall execute and
deliver to Purchaser all of the following:

    (a) all books and records of the Company;

    (b) resignations of the directors and officers of the Company effective as
of Closing;

    (c) a certified copy of the Company's Articles of Incorporation and a copy
of the Company's Bylaws certified to be true and correct by the Secretary of the
Company;

    (d) a certificate of existence of the Company, issued not earlier than
thirty (30) days prior to the Closing Date by the Secretary of the State of
Washington;

    (e) an incumbency and specimen signature certificate with respect to the
officers of the Company executing this Agreement, and any other document
delivered under this Agreement, on behalf of the Company;

    (f)  a closing certificate duly executed by the President of the Company, on
behalf of the Company, pursuant to which the Company represents and warrants to
Purchaser that the representations and warranties of the Company to Purchaser
are true and correct in all material respects as of the Closing Date as if
originally made on the Closing Date or if any such

6

--------------------------------------------------------------------------------

representation or warranty is untrue in any material respect, specifying the
respect in which it is untrue, that all covenants required by the terms of this
Agreement to be performed by the Company on or before the Closing Date have been
so performed, and that all documents to be executed and delivered by the Company
at the Closing have been validly executed by a duly authorized officer of the
Company;

    (g) the Material Consents required to be delivered by the Company pursuant
to Section 4.4;

    (h) certified copies of the resolutions of the Company's board of directors
authorizing the execution, delivery, and performance of this Agreement;

    (i)  A title certificate, endorsement, policy, or guarantee issued by
Jefferson Title Company and dated as of Closing assuring Purchaser as to the
Company's title to the real property described in this Agreement, in form and
substance reasonably satisfactory to Purchaser;

     (j) such other documents as may be reasonably required from the Company in
order to effectuate the transactions contemplated by this Agreement.


SECTION 3

REPRESENTATIONS AND WARRANTIES

    3.1  General Statement.  The parties make the representations and warranties
to each other that are set forth in this Section 3. OPG and the Company
acknowledge that the representations and warranties contained in this Agreement
(the "Representations and Warranties") are material inducements to Purchaser
entering into this Agreement. Each Representation and Warranty shall survive the
Closing, subject to the limitations set forth herein. The representations and
warranties of OPG and the Company in Sections 3.3.7, 3.3.9, 3.3.11, 3.4.3,
3.4.4, 3.4.5, 3.4.6 and 3.4.7 herein are based upon the current actual knowledge
of (a) Thomas A. Griffin, who is President of the Company, and (b) Larry Smith,
who is Vice President of the Company. OPG and the Company represent and warrant
to Purchaser that Messrs. Griffin and Smith are Seller's officers most familiar
with the condition, use, operation, and development of the Property. OPG and the
Company have no obligation under this Agreement to undertake any investigation
or take any affirmative action to acquire any knowledge, including without
limitation the review of Company's Documents, other than a reasonable inquiry of
the Company's current employees likely to possess knowledge. It is also
understood that information contained in Company's Documents is not imputed to
Messrs. Griffin or Smith except as and to the extent either of them has actual
knowledge of such information. The use of the term "within this Agreement" shall
mean "within this Agreement or any schedule hereto."

    3.2  Representations and Warranties of Purchaser.  Purchaser represents and
warrants to OPG as follows:

    3.2.1  Purchaser is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of California.
Purchaser has full power and authority to enter into and perform this Agreement.
This Agreement has been duly executed and delivered by a duly authorized officer
of Purchaser.

    3.2.2  No consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other person is required for
the execution and delivery of this Agreement or for the consummation by
Purchaser of the transactions contemplated by this Agreement except as described
on Schedule 4.4.

7

--------------------------------------------------------------------------------



    3.2.3  Neither the execution and delivery of this Agreement by Purchaser,
nor the consummation by Purchaser of the transactions contemplated by this
Agreement, will conflict with or result in a breach of any of the terms,
conditions, or provisions of Purchaser's organizational documents, or of any
statute or administrative regulation, or of any order, writ, injunction,
judgment or decree of any court or governmental authority or of any arbitration
award.

    3.2.4  Purchaser is not a party to, or bound by, any material unexpired,
undischarged or unsatisfied written or oral contract, agreement, indenture,
mortgage, debenture, note or other instrument whereby timely performance by
Purchaser according to the terms of this Agreement may be prohibited, prevented
or delayed.

    3.2.5  Purchaser has not dealt with any person, firm or corporation who is
or may be entitled to a broker's commission, finder's fee, investment banker's
fee or similar payment from Purchaser with respect to this transaction.

    3.2.6  Purchaser has been provided the opportunity to ask questions of the
officers and management employees of the Company and to acquire such additional
information about the business and financial condition of the Company as
Purchaser has requested.

    3.2.7  The Shares will be acquired by Purchaser for its own account, not as
a nominee or agent, for investment and without a view to resale or other
distribution within the meaning of the Securities Act of 1933, as amended, and
the rules and regulations thereunder. Purchaser is an "accredited investor" as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. Purchaser understands that the Shares are not registered under
the Securities Act and must be held indefinitely by Purchaser unless a
registration statement covering the Shares is effective or an exemption from
registration is available, and the certificates representing the Shares may
contain a restrictive legend noting the restrictions on transfer described
herein and under applicable federal and state securities laws and regulations.

    3.3  Representations and Warranties of the Company and OPG: Part I.  The
Company and OPG jointly and severally represent and warrant to Purchaser as
follows:

    3.3.1  Title to Shares.  Prior to and as of Closing, OPG shall be the legal
and beneficial owner and registered holder of all of the Shares of the Company
and all Shares will have been legally and validly issued, are fully paid and
free of any interest or equity of any person (including without limitation to
the generality of the foregoing, any right or option to acquire) or any
mortgage, charge, pledge, lien, encumbrance, assignment, hypothecation, security
interest, title retention, claim, covenant, condition, or any other security
agreement or any restriction of any kind or character whatsoever, including any
escrow arrangement ("Encumbrance"). Prior to and as of Closing, OPG shall have
the right to transfer to Purchaser complete and absolute legal and beneficial
title to, and complete and absolute rights and interests in, the Shares free
from any Encumbrance or any other restrictions on transfer (other than any
restrictions under federal and state securities laws). Neither the Company nor
OPG is a party to any option, warrant, purchase right, or other contract or
commitment that could require the Company or OPG to sell, transfer, or otherwise
dispose of any Shares (other than this Agreement). No person or entity
(including, without limitation, OPG or employees, officers and directors of OPG
or the Company) has any right, security interest, option, warrant, contract,
commitment, equity, claim, or demand to acquire any additional Shares nor are
there any preemptive rights in any issued or unissued capital stock or other
securities of the Company. Neither the Company nor OPG is a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
the Shares.

    3.3.2  Officers, Directors and Managers.  A true and correct listing of the
officers and directors of the Company is attached hereto as Schedule 3.3.2.

8

--------------------------------------------------------------------------------

    3.3.3  No Conflicts with Obligations.  The execution, delivery, and
performance of this Agreement by the Company and OPG does not, and the
consummation of the transactions contemplated hereby will not, violate or result
in a breach of any provision of the Company's or OPG's organizational documents,
or violate any provision of, constitute a default under, result in the
acceleration of any obligation under, or result in the creation or imposition of
any Encumbrance upon the Property of the Company under, any mortgage, lien,
lease, contract, agreement, indenture, order, arbitration award, judgment or
decree to which the Company or OPG is a party or by which either of them is
bound, or violate any other restriction of any kind or character to which the
Company or OPG is subject.

    3.3.4  Organization.  The Company is a corporation duly organized, existing
and in good standing, under the laws of the State of Washington. The Company has
all necessary power and authority under applicable corporate law and its
organizational documents to own, lease, or operate the Property and to carry on
its business as presently conducted. The Company does not conduct any business
in any foreign jurisdiction where registration to do business would be required.

    3.3.5  Capitalization.  There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to the Company. There are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of the capital stock of the
Company. The number of shares authorized, the number of shares issued and
outstanding, the name of each individual, partnership, corporation, trust or
other entity holding shares and the number of shares held by each, and the par
value per share of the authorized capital stock of the Company are set forth in
Schedule 3.3.5. All the issued and outstanding shares are duly authorized,
validly issued, fully paid and nonassessable and free of preemptive rights. As
of the date of this Agreement, there are not, and on the Closing Date there will
not be, any shares of capital stock of the Company authorized, issued,
outstanding other than the Shares. or any outstanding subscriptions, options,
warrants, stock appreciation rights, calls, rights, convertible securities or
other agreements or commitments of any character relating to issued or unissued
capital stock or other securities of the Company, or otherwise obligating the
Company to issue, transfer or sell any shares of the capital stock of the
Company, or other securities convertible into, exchangeable for, or evidencing
the right to subscribe for, any shares of the capital stock of the Company. The
Company does not own, directly or indirectly, any capital stock or other equity
interest of any corporation or have any direct or indirect equity or ownership
interest in any other business.

    3.3.6  Authorization.  The Company has full corporate power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement and all other agreements and instruments to
be executed by the Company in connection herewith have been (or upon execution
will have been) duly executed and delivered by the President or other authorized
officers of the Company, have been effectively authorized by all necessary
action, corporate or otherwise, and constitute (or upon execution will
constitute) legal, valid and binding obligations of the Company and are
enforceable against the Company in accordance with their respective terms. OPG
has full power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby. This Agreement and all other
agreements and instruments to be executed by the Company in connection herewith
have been (or upon execution will have been) duly executed and delivered by an
authorized member or manager of OPG, have been effectively authorized by all
necessary action, company or otherwise, and constitute (or upon execution will
constitute) legal, valid, and binding obligations of the OPG and are enforceable
against OPG in accordance with their respective terms.

9

--------------------------------------------------------------------------------

    3.3.7  Consents; Approvals.  Except as provided in Schedule 4.4, no consent,
authorization, order, or approval of, or filing or registration with, any
governmental authority or other third party is required for the execution and
delivery of this Agreement by the Company and OPG or for the consummation by the
Company and OPG of the transactions contemplated by this Agreement.

    3.3.8  No Conflicts with Other Instruments.  The execution, delivery, and
performance of this Agreement by the Company and OPG and the consummation of the
transactions contemplated by this Agreement will not conflict with or result in
a breach of any of the terms, conditions, or provisions of, or constitute a
default under, or conflict with any contracts, agreement, indenture, or other
instrument to which the Company or OPG is a party or by which the Company or OPG
is bound, including (without limitation) the Company's Articles of Incorporation
or Bylaws, OPG's operating agreement, or other organizational documents of the
Company and OPG, or of any statute, administrative regulation, order, writ,
injunction, judgment, or decree.

    3.3.9  Employment Matters.  With respect to the employees of the Company:

    (a)  Employees.  Schedule 3.3.9(a) contains a list of all employees of the
Company. The Schedule correctly reflects, in all material respects, their
salaries, other compensation, benefits, dates of employment, employment
contracts (if any), and positions. No employee has any employment contract or
similar arrangement with the Company except as noted in Schedule 3.3.9(a).

    (b)  Benefits.  Schedule 3.3.9(b) sets forth a general description of
employee benefits, bonus plans, and any other employee benefit plan applicable
to the employees of the Company ("Employee Benefits").

    (c)  Other Agreements.  The Company is not a party to or bound by a
collective bargaining agreement or other union contract, and it has not been
requested to enter into or be bound by any such agreement or contract and no
effort is currently pending or threatened to organize the employees into a group
bargaining unit. There is not pending or threatened any labor dispute, strike or
work stoppage. The Company has complied with all applicable laws, rules, and
regulations relating to the employment of labor, including those related to
wages, hours, collective bargaining, and the payment and withholding of taxes
and other sums as required by appropriate governmental authorities, and has
withheld and paid to the appropriate governmental authorities or is holding for
payment not yet due to such authorities, all amounts required to be withheld
from such employees of the Company, and is not liable for any arrearages of
wages, taxes, penalties, or other sums for failure to comply with any of the
foregoing. There is no: (i) unfair labor practice complaint pending or
threatened against the Company pending before the National Labor Relations Board
or any state or local agency; (ii) pending or threatened labor strike or other
material labor trouble affecting the Company; (iii) labor grievance pending or
threatened against the Company; (iv) pending representation question respecting
the employees of the Company; (v) pending or threatened arbitration proceedings
arising out of or under any collective bargaining agreement to which the Company
is a party; or (vii) any pending or, to the knowledge of the Company, threatened
claim against the Company regarding the discharge or dismissal of any employee.
All reasonably anticipated obligations of the Company (whether arising by
operation of law, by contract, by past custom or otherwise), for salaries,
vacation and holiday pay, bonuses and other forms of compensation payable to the
officers, directors or other employees of the Company in respect of the services
rendered by any of them have been paid or adequate accruals therefor have been
made in the ordinary course of business in the Financial Statements for
obligations accrued through the date thereof.

    (d)  Certain Liabilities.  The Company is not bound to make nor has proposed
the making of any bonus or incentive or other similar payment to any employee at
any future date

10

--------------------------------------------------------------------------------

or an increase in the compensation of any employee other than annual review
increases in the usual and ordinary course of business. No employee, director,
officer or shareholder of the Company, either individually or in any other
capacity, has asserted any claim, and has no claim, of any kind whatsoever
against the Company, except the right of its current salary or wages, any
accrued vacation pay, any reimbursable expenses arising in the ordinary course
of business, and other matters disclosed under this Agreement.

    3.3.10  Tax Matters.  For purposes of this Agreement, "Taxes" shall mean all
taxes, charges, fees, levies or other assessments of whatever kind or nature,
including, without limitation, all net income, gross income, gross receipts,
business and occupation, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, excise, estimated, severance, stamp,
occupancy or property taxes, customs duties, fees, assessments or charges of any
kind whatsoever (together with any interest and any penalties, additions to tax
or additional amounts) imposed by any taxing authority (domestic or foreign)
upon or payable by the Company. With respect to all such Taxes:

    (a) The Company has filed or will file or cause to be filed, within the time
and in the manner prescribed by law, all returns, declarations, reports,
estimates, information returns and statements ("Tax Returns") required to be
filed under federal, state, local or any foreign laws by the Company for all
taxable periods ending on or prior to the Closing Date. All such Tax Returns
were correct and complete in all material respects. The Company is not currently
a beneficiary of any extension of time within which to file any Tax Return
except in connection with an extension to September 15, 2001, of the deadline
for filing a Year 2000 federal income tax return. No claim has been made within
the past six (6) years by an authority in a jurisdiction where the Company does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. The Company has within the time and in the manner prescribed by
law, paid (and until the Closing will, within the time and in the manner
prescribed by law, pay) all Taxes that are due and payable. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party. The Company has established (and
until the Closing will establish) on its books and records reserves that are
adequate for the payment of all Taxes not yet due and payable and there shall be
no difference between the amounts of the book basis and the tax basis of assets
(net of liabilities) that are not accounted for by an accrual on the books for
federal and state income tax purposes. There are no liens for Taxes upon the
assets of the Company except liens for real property taxes and assessments not
yet due.

    (b) No deficiency or adjustment for any Taxes has been proposed or asserted
in writing, or assessed against the Company and no federal, state or local
audits or other administrative proceedings or court proceedings are presently
pending with regard to any Taxes, and no waiver or consent extending any statute
of limitations for the assessment of collection of any Taxes, which waiver or
consent remains in effect, has been executed by or on behalf of the Company, nor
are any requests for such waiver or consent pending. Schedule 3.3.10(b) lists
all federal, state, local, and foreign income Tax Returns filed with respect to
the Company for taxable periods ended on or after December 31,1998, indicates
those Tax Returns that have been audited, and indicates those Tax Returns that
currently are the subject of audit. OPG has delivered to the Purchaser correct
and complete copies of all federal income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company since
December 31, 1998.

    (c) The Company is not a party to any tax-sharing or allocation agreement,
nor does the Company owe any amount under any tax-sharing or allocation
agreement. The Company has not filed a consent under Section 341(f) of the
Internal Revenue Code (the "Code")

11

--------------------------------------------------------------------------------

concerning collapsible corporations. The Company is not obligated to make any
payments, or is a party to any agreement that under certain circumstances could
obligate it to make any payments that will not be deductible under Code
Section 280G. The Company is not a United States real property holding
corporation within the meaning of Code Section 897(c)(2). The Company (i) has
not been a member of an affiliated group filing a consolidated federal income
Tax Return or (ii) has any liability for the Taxes of any person other than
Company, as a transferee or successor, by contract, or otherwise

    (d) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing Date
under Code Section 481(c) (or any corresponding or similar provision of state,
local or foreign income Tax law); (ii) "closing agreement" as described in Code
Section 7121 (or any corresponding or similar provision of state, local or
foreign income Tax law) executed on or prior to the Closing Date; (iii) deferred
intercompany gain or any excess loss account described in Treasury Regulations
under Code Section 1502 (or any corresponding or similar provision of state,
local or foreign income Tax law); (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; or (v) prepaid amount received
on or prior to the Closing Date.

    (e) Schedule 3.3.10(e) sets forth the depreciated basis of the Property as
of December 31, 2000.

     (f) Notwithstanding the foregoing, Purchaser agrees that the Purchase Price
has been reduced in the amount of US$66,120.00 for estimated potential federal
income tax liability on revenue relating to prepaid utility hook-up fees
received by the Company prior to Closing and recorded as deferred revenue on the
Financial Statements, and Purchaser agrees that, as among the parties, the
Company and OPG have satisfied the Company's obligation for the payment of
federal income taxes relating to such revenue.

    3.3.11  Litigation and Claims.  

    (a) Except for litigation or proceedings relating to the environment (which
are exclusively provided for in Section 3.4.7 below), there is no litigation,
proceeding, action, suit, arbitration, grievance or investigation, pending or
threatened, before any court, tribunal, panel, master or governmental agency,
authority or body in which the Company or OPG is a party or that relates to the
Company's business or operations or the consummation of the transactions
contemplated by this Agreement. The Company is not a party to any decree, order
or arbitration award (or agreement entered into in any administrative, judicial
or arbitration proceeding with any governmental authority) with respect to its
properties, assets, personnel or business activities except as set forth on any
schedule to this Agreement.

    (b) Except for laws, rules and regulations relating to the environment
(which are the subject of separate representations and warranties in this
Agreement), matters set forth on Schedule 3.3.11(b), and as otherwise disclosed
in this Agreement, the Company is not in violation of any provision of any law,
statute, decree, license, permit, order, or regulation (including, without
limitation, those relating to antitrust or prohibiting other anti-competitive
business practices, those relating to employment practices, such as
discrimination, health and safety, and those relating to minority business
enterprises) with respect to the Company's properties, operations, personnel, or
business activities.

    3.3.12  Loans.  Except for loan obligations of the Company to Pope
Resources, OPG, and other affiliates and subsidiaries of Pope Resources, which
obligations shall be eliminated at or prior to Closing, there are no outstanding
loans or obligations for repayment of any borrowed

12

--------------------------------------------------------------------------------

money by the Company, and there are no guarantees, endorsements or other
obligations of the Company with respect to any indebtedness, obligation or
liability of any party.

    3.3.13  Brokers and Finders.  Neither the Company nor OPG has dealt with any
person, firm or corporation who is or may be entitled to a broker's commission,
finder's fee, investment banker's fee or similar payment in connection with the
transaction contemplated by this Agreement.

    3.4  Representations and Warranties of the Company and OPG: Part II.  The
Company and OPG further represent and warrant (jointly and severally) to
Purchaser as follows:

    3.4.1  Financial Statements.  The balance sheet of the Company as of
December 31, 2000, the income statement of the Company for the fiscal year ended
December 31, 2000, the balance sheet of the Company as of April 30, 2001, and
the income statement of the Company for the fiscal quarter ended April 30, 2001
(copies of which are attached as Schedule 3.4.1), and the updated balance sheet
of the Company as of Closing and the statement of earnings of the Company for
the period ended as of the Closing have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, are true,
complete and accurate and present fairly the financial position of the Company
as of the dates of the balance sheets and the income statements except with
respect to OPG's obligations to the Company under the Revolving Note, the
Company's obligations to ORM, Inc., under the BSA, and understated deferred
revenue in the amount of US$130,000.00 attributable to prepaid utility hook-up
fees received by the Company and recorded as revenue instead of deferred
revenue. The financial statements described in this Section 3.4.1 are referred
to in this Agreement as the "Financial Statements."

    The Company is subject to no contract, agreement, purchase order, lease,
license, indenture, commitment, or other liability that should have been accrued
under generally accepted accounting principles except as set forth on the
Financial Statements and (i) liabilities accrued since the date of the Financial
Statements, all of which are listed on Schedule 3.4.1-A, (ii)  liabilities
arising under the Contracts, the BSA, and the Revolving Note, (iii) liabilities
relating to the Property that are disclosed in the real property records of
Jefferson County, Washington, and (iv) agreements, contracts, commitments, or
other liabilities that total in the aggregate less than $10,000.

    OPG and the Company project that the updated balance sheet of the Company as
of Closing for the period ended as of the Closing Date shall be as shown on
Schedule 3.4.1-B (the "Pro Forma Balance Sheet").

    3.4.2  Accounts Receivable.  Schedules 1.5.1(vi) and 1.5.2(vi) fairly
reflects in all material respects all notes and accounts receivable of the
Company except notes and accounts receivable due from Pope Resources, OPG, and
other affiliates and subsidiaries of Pope Resources, which obligations shall
eliminate at or prior to Closing, and are valid receivables subject to no
setoffs or counterclaims. All accounts receivable are less than 30 days overdue
except as otherwise stated on Schedules 1.5.1(vi) and 1.5.2(vi) .

    3.4.3  Fixed Assets.  

    (a) Except as described on Schedule 3.4.3(a), the Property in all material
respects is free from material defects that would impair its use. As used within
this section, "material defects" means a defect resulting in a liability or loss
to Purchaser of more than One Hundred Thousand Dollars (US$100,000.00) in each
instance and One Million Dollars (US$1,000,000.00) in the aggregate, which
aggregate shall include and be satisfied by liabilities and losses to Purchaser
resulting from material defects in the Property under Section 8.1.1(e) of the
Asset Purchase Agreement. The inclusion of a defect on Schedule 3.4.3(b) does
not mean that the defect is material. The Company has the legal or equitable
right to maintain and operate the Wells and Reservoirs, Water Line Distribution
System, and Sewer Line

13

--------------------------------------------------------------------------------

Distribution System within the real property within which such facilities are
located, subject to matters of record and those matters described on
Schedule 3.4.3(a).

    (b) The Company owns all of the Property free and clear of all liens except
for leased Equipment disclosed in Schedule 1.5.3(iii).

    (c) The Water Facilities and the Sewer Facilities are, together with all
other Property necessary to their maintenance, operation, and use, sufficient
(i) to serve all present customers of the Company, and (ii) to satisfy all legal
and regulatory requirements applicable to the Company's operations and the
condition of its properties and facilities.

    (d)  Schedule 1.5.3(iii)  discloses obligations of the Company to provide
future sewer or water utility services to Thomas Hanson, Mark Moriarty, and
Albert Loomis IV.

    (e) Thomas A. Griffin, who is President of the Company, and Larry Smith, who
is Vice President of the Company, presently maintain offices in portable
trailers owned by OPG and located upon a portion of the Village Center, in which
the Company holds no leasehold interest.

    3.4.4  Conduct of Business.  Since December 31, 2000, the Company has not:
(i) sold or transferred any material portion of the assets of the Company,
except personal property in the usual and ordinary course of business;
(ii) suffered any material loss, or material interruption in use, of any asset
or property (whether or not covered by insurance), on account of fire, flood,
riot, strike or other hazard or Act of God; (iii) made any material change in
the conduct or nature of its business or operations; (iv) waived any material
rights arising out of the conduct of, or with respect to, its business or
operations; (v) commenced or continued any capital improvement projects that
have not been completed; (vi) suffered or been threatened with any adverse
change with respect to the business or financial condition of the Company that
would have a Material Adverse Effect (as hereinafter defined); or (vii) without
limitation by the enumeration of any of the foregoing, entered into any material
transaction or incurred any liabilities other than in the usual and ordinary
course of business. "Material Adverse Effect" means a material adverse effect on
the business, operations or financial condition of the Company, taken as a
whole.

    3.4.5  Contracts.  

    (a) All contracts and agreements set forth on
Schedule 1.5.3(iii) ("Contracts") are in full force and effect and valid,
binding, and enforceable agreements of the Company and the other parties
thereto. There has not occurred any default under any Contract on the part of
the Company or on the part of the other parties thereto, and no event has
occurred that, with the giving of notice or the lapse of time, or both, would
constitute any default under any Contract.

    (b) The Company is party to the BSA, under which ORM, Inc., an affiliate of
the Company, provides the following services to the Company in exchange for
fees: agency billing and collection services, purchase agency services, common
paymaster services, payroll services, accounting and bookkeeping services,
corporate affairs services, and human resources services. The BSA will be
terminated effective on the Closing Date, and ORM, Inc., thereafter will not
provide these services to the Company.

    (c) Schedule 1.5.3(iii) includes, without limitation, every contract,
agreement, purchase order, lease, license, indenture or commitment except the
BSA that is material to the Company's business and operations as presently
conducted. True and complete copies of each of the Contracts described in
Schedule 1.5.3(iii), or where they are oral, true and complete written summaries
thereof, have been delivered to Purchaser by the Company.

14

--------------------------------------------------------------------------------





    3.4.6  Permits and Licenses.  Schedules 1.5.1(iii), 1.5.1(iv), 1.5.1(vii),
1.5.2(iii), 1.5.2(iv) , 1.5.3(iii), and 3.4.6 contain lists of every current and
material license, permit, or governmental approval, order, directive, and
agreement applied for, pending, issued or given to the Company with respect to
its conduct of its business or operations (the "Permits"). The Company has and
holds all material licenses, permits, and governmental approvals and
authorizations that are required in order to operate its business as presently
conducted except for the apparent lack of subdivision approvals of Jefferson
County relating to certain Wells and Reservoirs. Except as shown on the
schedules described above, all of the issued Permits are in full force and
effect; there is not any claim, notice or proceeding pending or threatened to
revoke, terminate, or cancel any Permit nor will the transactions contemplated
by this Agreement cause such revocation, termination or cancellation; and the
Company is in substantial compliance with all such Permits. Except as shown on
Schedule 3.4.6, there are no applications pending for any new Permits or to
amend any existing Permits and the Company has done nothing in the conduct of
its business or operations that requires any new Permit or any change or
amendment to any existing Permit. Except as disclosed on Schedule 4.4 with
respect to required consents and notices, the sale and transfer contemplated
herein will not limit or impair the validity or effectiveness of any Permit.

    3.4.7  Environmental Provisions.  

    (a) Except as disclosed in the reports, assessments, and studies described
on Schedule 3.4.7(a) or otherwise within this Agreement, (i) the Company is in
compliance in all material respects with all applicable federal, state, and
local laws and regulations relating to pollution, protection of human health and
the environment, including without limitation laws and regulations relating to
the storage, handling, use or disposal of Hazardous Substances (as defined
below), which compliance includes, but is not limited to, the possession by the
Company of all permits and other governmental authorizations required to conduct
its business and its compliance with the terms and conditions thereof, and
(ii) the Company has not received any communication (written or oral) that
alleges an unresolved environmental claim against the Company, or alleges that
the Company is not presently in compliance with environmental laws, and, to
OPG's current actual knowledge, there are no circumstances that may prevent or
interfere with such full compliance in the future. Schedule 3.4.7(a) lists all
reports and assessments made by or at the request of the Company or OPG or filed
by the Company with any regulatory body since December 12, 1985, relating to the
compliance by the Company with all applicable and material environmental and
health laws, rules and regulations.

    (b) Except as disclosed on Schedule 3.4.7(b) or otherwise within this
Agreement, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Hazardous Substances that could
form the basis of any material claim against the Company or, to the Company's
current actual knowledge against any person or entity whose liability for any
claim the Company has or may have retained or assumed either contractually or by
operation of law. For the purposes hereof, "Hazardous Substances" shall mean
asbestos, petroleum and petroleum derivatives and products, and any substance,
chemical, waste or other material that is listed, defined or otherwise
identified as "hazardous" or "toxic" under any federal, state or local ordinance
or law or any administrative agency rule or determination applicable to the
Property, except for processing and discharge of effluent that has been done
strictly in compliance with the Permits.

    (c) Without in any way limiting the generality of the foregoing, except as
expressly described on Schedule 3.4.7(c) or otherwise within this Agreement, (i)
there are no on-site or off-site locations where the Company or OPG has stored,
disposed of or arranged for the disposal of Hazardous Materials or sludge from
the Sewer Facility, (ii) there are no

15

--------------------------------------------------------------------------------

underground storage tanks located on property owned or leased by the Company,
(iii) there is no asbestos contained in or forming part of any building,
building component, structure or office space owned or leased by the Company;
(iv) no polychlorinated byphenyls (PCB's) are used or stored at any property
owned or leased by the Company, and (v) the Company possesses all manifests,
material safety data sheets, hazard communications program documents and all
other records required to be retained in compliance with the environmental laws.

    3.4.8  Insurance.  The Company has maintained and will maintain until
Closing (i) property and casualty insurance covering all major facilities,
equipment and real property of the Company (including buildings, improvements,
and fixtures) against risks covered under fire and extended coverage policies
for full replacement cost, (ii) liability insurance in an amount of not less
than $1,000,000.00 per person and per occurrence, and (iii) worker's
compensation insurance and surety bonds reasonable and customary for the
business and operations of the Company (and in any case in scope and amounts
meeting any and all legal or regulatory requirements). The Company is not in
default with respect to any material provision contained in any insurance policy
nor has the Company failed to give any notice or present any claim thereunder in
due and timely fashion and no cancellation or non-renewal has been threatened or
occurred with respect to any policy. The Company has during the past seven
(7) years continuously maintained insurance (including without limitation
liability, property, casualty and workmen's compensation insurance) in scope and
amounts customary and reasonable for its operations and business and consistent
with any and all legal or regulatory requirements.

    3.5  Indemnity for Breach of Representations and Warranties.  Purchaser
shall defend, indemnify, and hold OPG, its affiliates, directors, employees,
managers, members, officers, parents, partners, and subsidiaries, harmless from
and against any and all claims, demands, damages, losses, liens, liabilities,
fines, penalties, monitoring costs, response costs, and any other costs and
expenses (including attorney's fees and costs and fees of consultants) relating
to the Company or the Property that arise from or relate to a liability or loss
arising after the Closing Date from the breach of any covenant, agreement,
representation, or warranty of Purchaser made herein.

    Subject to the limitations set forth in Section 3.7, OPG shall defend,
indemnify, and hold Purchaser, its affiliates (including the Company after
Closing), directors, employees, managers, members, officers, parents, partners,
and subsidiaries, harmless from and against any and all claims, demands,
damages, losses, liens, liabilities, fines, penalties, monitoring costs,
response costs, and any other costs and expenses (including attorney's fees and
costs and fees of consultants) relating to the Company or the Property that
arise from or relate to a liability or loss arising after the Closing Date from
the breach of any covenant, agreement, representation, or warranty of OPG or the
Company made herein.

    3.6  Indemnity for Certain Environmental Liabilities.  Subject to the
limitations set forth in Section 3.7, OPG shall defend, indemnify, and hold
Purchaser, its affiliates (including the Company after Closing), directors,
employees, managers, members, officers, parents, partners, and subsidiaries,
harmless from and against any and all claims, demands, damages, losses, liens,
liabilities, fines, penalties, monitoring costs, response costs, and any other
costs and expenses (including attorney's fees and costs and fees of consultants)
relating to the Company or the Property that arise from or relate to a liability
or loss arising after the Closing Date from (i) the remediation (including
without limitation monitoring) or cleanup of any Hazardous Substances Problem
(as defined below) resulting from the use, storage, handling, disposal or
release of Hazardous Substances by the Company that occurred or is alleged to
have occurred on or before the Closing Date, provided that such Hazardous
Substance Problem was not disclosed to Purchaser in the reports and studies
listed on Schedules 3.4.7(a) or otherwise in writing prior to expiration of the
Inspection Period; or (ii) any claim, demand or action made or commenced by a
third party (including without limitation any governmental agency) against

16

--------------------------------------------------------------------------------

Purchaser resulting from the use, storage, handling, disposal or release of
Hazardous Substances by the Company that occurred or is alleged to have occurred
on or before the Closing Date.

    3.7  Limitations on OPG's Indemnity Obligations.  

    3.7.1  All Matters Except Environmental Matters.  OPG's liability for breach
of any representation or warranty made herein except those relating to
environmental matters under Section 3.4.7, those arising under Section 3.6, and
those relating to tax liabilities under Section 3.3.10 shall apply and be
enforced only to the extent that the aggregate liability, loss or cost to
Purchaser together with the aggregate liability, loss or cost to Purchaser as
Buyer for Seller's Indemnification Liabilities under Section 11.2.1(i) of the
Asset Purchase Agreement (as to breach of any representation or warranty made
therein, and as to breach of any agreement or covenant to be performed by Seller
therein at or before Closing) exceeds Fifty Thousand Dollars (US$50,000.00) and
is asserted against or incurred by Purchaser within two (2) years after the
Closing Date. For purposes of this section, it is understood that a
representation or warranty has been "breached" if such representation or
warranty was inaccurate or untrue in any material respect when made. "Asserted
against or incurred by Purchaser" shall mean Purchaser actually has incurred the
liability, loss or cost and either (a) has commenced litigation against OPG
regarding it, or (b) is a defendant in litigation brought by a third party
regarding it, of which OPG has actual notice, within the two (2) year limitation
period.

    3.7.2  Environmental Matters.  OPG's liability for breach of any
representation or warranty made herein and relating to environmental matters
under Section 3.4.7 and OPG's liability under Section 3.6 shall apply and be
enforced as to claims first made by Purchaser directly against OPG, its
affiliates, directors, employees, members, officers, partners, and subsidiaries,
only to the extent that the liability, loss or cost is first asserted against or
incurred by Purchaser within eight (8) years after the Closing Date. OPG's
liability for breach of any representation or warranty made herein and relating
to environmental matters under Section 3.4.7 and OPG's liability under
Section 3.6 shall apply and be enforced as to claims first made by third parties
against Purchaser more than eight (8) years after the Closing Date except to the
extent that the aggregate liabilities of OPG, its affiliates, directors,
employees, members, officers, partners, and subsidiaries for such claims
together with the aggregate liabilities of Seller, its affiliates, directors,
employees, members, officers, partners, and subsidiaries for Hazardous
Substances claims first made more than eight (8) years after the Closing Date
under the Asset Purchase Agreement exceed One Million Dollars ($1,000,000) in
the aggregate. For purposes of this section, it is understood that a
representation or warranty has been "breached" if such representation or
warranty was inaccurate or untrue in any material respect when made. "Asserted
against or incurred by Purchaser" shall mean Purchaser actually has incurred the
liability, loss or cost and either (a) has commenced litigation against OPG
regarding it, or (b) is a defendant in litigation brought by a third party
regarding it, of which OPG has actual notice, within the eight-(8) year
limitation period.

    3.8  Release.  Purchaser hereby waives, releases, acquits, and forever
discharges OPG, its affiliates, directors, employees, managers, members,
officers, parents, partners, and subsidiaries, of and from all claims, demands,
damages, losses, liens, liabilities, fines, penalties, monitoring costs,
response costs, and any other costs and expenses (including attorney's fees and
costs and fees of consultants) relating to the Company or Property that are
incurred by the Company or Purchaser after the Closing Date except as to
(a) costs, expenses, and liabilities of the Company or Purchaser for which OPG
is obligated to defend, indemnify, and hold Purchaser harmless under Sections
3.5 and 3.6, including without limitation OPG's direct liability to Purchaser
for breach of any representation or warranty in this Agreement or for breach of
any covenant or agreement to be performed by OPG at or before Closing, subject
to the limitations set forth in Section 3.7, and (b) any obligation of OPG
described within this Agreement that by its express terms is to be performed
after the Closing Date. Purchaser's release under this paragraph shall not take
effect as to any matter that is the subject of pending

17

--------------------------------------------------------------------------------

litigation between Purchaser and OPG as of the date on which the applicable
limitations period described in Section 3.7 ends until dismissal, final
judgment, or other resolution of such litigation.


Section 4

COVENANTS


    4.1  Conduct of Business of the Company Pending the Closing.  OPG and the
Company agree that from the date of this Agreement until the Closing Date:

    4.1.1  OPG and the Company will use their best efforts to take all action
and to do all things necessary and proper in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 5
below).

    4.1.2  OPG shall cause the Company to give to Purchaser's officers,
employees, agents, attorneys, consultants, accountants and financial advisors
access to the properties, books, contracts, documents, records, information, and
personnel of the Company as provided under Section 2.1.

    4.1.3  Without the prior written consent of Purchaser, and without limiting
the generality of any other provision of this Agreement, the Company shall not:

    (a) amend its Articles of Incorporation or Bylaws;

    (b) authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any stock
of any class or any other securities, or amend any of the terms of any such
securities or agreements outstanding as of the date of this Agreement, except as
contemplated by this Agreement;

    (c) split, combine or reclassify any shares of its capital stock, declare,
set aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, or redeem
or otherwise acquire any of its securities;

    (d) incur or assume any debt except in the ordinary course of business;

    (e) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
person or entity except in the ordinary course of business;

     (f) make any loans, advances or capital contributions to, or investments
in, any other person or entity except in the ordinary course of business;

    (g) incur or commit to incur any capital expenditures that are not approved
by Purchaser except in the ordinary course of business;

    (h) sell or transfer any material asset or property (including sales or
transfers to affiliates), except for sales of personal property in the usual and
ordinary course of business that is replaced with personal property of like kind
and value, cash applied in payment of the Company's liabilities in the usual and
ordinary course of business, and dividends allowed to shareholders hereunder;

     (i) make any increase in the level of compensation to its officers, or
increase the level of compensation payable to other employees;

     (j) sell or transfer, by license or otherwise, any portion of the technical
know-how, patents, trademarks, copyrights, or other intellectual property;

18

--------------------------------------------------------------------------------

    (k) make or commit to make any distribution to its shareholders except for
distributions of cash and cash equivalents to OPG at or prior to Closing in the
amount of payments by OPG to the Company in settlement of obligations of OPG to
the Company under the Revolving Note, which OPG shall pay in full at or prior to
Closing;

     (l) enter into any new contracts or agreements other than hook-up
commitments, acquisition of supplies, and orders pertaining to the maintenance
or servicing of the Company's assets in the usual and ordinary course of
business.

Notwithstanding the foregoing, the Company may (1) pay fees to ORM, Inc., earned
in the ordinary course of business prior to Closing under the BSA, (2) terminate
the BSA at or prior to Closing, and (3) pay dividends to OPG not to exceed the
amount of principal, interest, and other charges paid by OPG to the Company at
or prior to Closing under the Revolving Note.

    4.1.4  Except as expressly provided in this Agreement, the Company shall,
and OPG shall cause the Company to, conduct its operations according to its
ordinary and usual course of business and consistent with past practice, and the
Company shall, and OPG shall cause the Company to, use its best efforts to
preserve intact its business organization, to keep available the services of its
officers and employees and to maintain existing relationships with licensors,
licensees, suppliers, contractors, distributors, customers, lessors and others
having business relationships with it. Notwithstanding the foregoing, the
Company may terminate the BSA at or prior to Closing.

    4.1.5  The Company may enter into an agreement with Pope Resources at or
prior to Closing regarding the management after Closing of certain sewer and
water utility facilities located in Port Gamble, Kitsap County, Washington, in
the form of Schedule 4.1.5 or as otherwise may be mutually satisfactory to Pope
Resources, the Company, and Purchaser in their reasonable discretion (the "Port
Gamble Maintenance Agreement").

    4.2  Financial Statements.  The Company shall furnish to Purchaser promptly
(but in no event later than three (3) business days after the preparation of
such statements) monthly and quarterly financial statements of the Company to
the extent prepared by the Company in accordance with its usual business
practices.

    4.3  Regulatory Filings.  The parties will make or cause to be made all
filings and submissions under laws and regulations applicable to them, if any,
as may be required of them for the consummation of the sale of the Shares
pursuant to this Agreement The parties will coordinate and cooperate with one
another in exchanging such information and reasonable assistance as the other
may request in connection with all of the foregoing.

    4.4  Third Party Consents.  Without penalty or amendment to the underlying
Agreement, each party shall use its best efforts to obtain, as soon as
reasonably practicable, all material permits, authorizations, consents, waivers
and approvals from third parties or governmental authorities and to provide all
required notices necessary to consummate this Agreement and the transactions
contemplated by this Agreement, including, without limitation, any material
permits, authorizations, consents, waivers, approvals, and notices required in
connection with the sale of the Shares, the transfer of the Water Facilities and
the Sewer Facilities, and any consents, waivers, approvals, and notices required
to assign the Washington State Department of Natural Resources aquatic lands
lease. Such permits, authorizations, consents, waivers, approvals, and notices
are set forth on Schedule 4.4 and are referred to as the "Material Consents" and
must be obtained prior to the Closing Date. Promptly following the execution and
delivery of this Agreement, OPG and Purchaser shall cooperate with each other in
obtaining the Material Consents. The forms of consent shall be reasonably
acceptable to Purchaser.

    4.5  Reserved.  

19

--------------------------------------------------------------------------------

    4.6  Material Changes.  OPG also shall give Purchaser prompt written notice
if OPG, after the date this Agreement is executed by OPG, discovers or learns of
any fact or occurrence that would make any of OPG's warranties and
representations materially inaccurate if such warranty or representation were
made on or after the date OPG discovered or learned of such fact or occurrence.

    4.7  Employees.  Schedule 3.3.9(a) sets forth a list of all employees of the
Company ("Employees"). Schedule 3.3.9(b) sets forth a general description of
employee benefits, bonus plans, and any other employee benefit plan applicable
to the employees of the Company ("Employee Benefits"). OPG and the Company shall
cooperate with Purchaser after May 11, 2001, to further Purchaser's efforts to
enter into employment agreements with any Employees designated by Purchaser.
Purchaser agrees to maintain the existing Employee Benefits of Employees of the
Company after the Closing Date. Any health plans applicable to the Employees
after the Closing Date shall waive all pre-existing condition limitations for
all such Employees that are covered by the health care plans of OPG, the
Company, or any affiliate, parent, or subsidiary of OPG or the Company as of the
Closing Date and shall provide such health care coverage effective as of the
Closing Date without the application of any eligibility period for coverage. In
addition, Purchaser shall credit all payments made by the Employees toward
deductible, co-payment and out-of-pocket limits under existing health care plans
for the plan year that includes the Closing Date as if such payments had been
made for similar purposes under post-closing health care plans during the plan
year that includes the Closing Date, with respect to Employees employed by
Purchaser as of the Closing Date. For each Employee employed on the Closing
Date, Purchaser shall (i) permit such Employee to participate in Purchaser's
employee benefit plans to the same extent as similarly situated employees of
Purchaser and their dependents; and (ii) give each such Employee credit for his
or her past service with the Company as of the Closing Date for purposes of
eligibility and vesting, but not for benefit accrual purposes, under Purchaser's
employee plans and compensation arrangements in accordance with Purchaser's
standard practices. Purchaser otherwise shall have no liability for pre-Closing
accrued vacation time, severance, pension plans, welfare plans, and employment
related claims and similar matters with respect to any of the Employees.
Purchaser shall be liable for pre-Closing accrued sick leave, for which the
Purchase Price has been reduced in the amount of US$16,000.00.

    4.8  Post-Closing Covenants.  The parties to the Agreement agree as follows
with respect to the period following the Closing.

    4.8.1  General.  In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties to the Agreement will take such further action (including the execution
and delivery of such further instruments and documents) as any other party
reasonably may request, all at the sole cost and expense of the requesting
party. OPG acknowledges and agrees that from and after the Closing, Purchaser
will be entitled to possession of all documents, books, records (including tax
records), agreements, and financial data of any sort relating to the Company,
subject to the obligations of Purchaser under Section 7 to make such documents
(to the extent prepared by the Company or OPG prior to the Closing) available to
OPG after the Closing.

    4.8.2  Transition.  OPG will not take and will not cause or permit the
Company to take, any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, supplier, or other business
associate of the Company from maintaining the same business relationships with
the Company after the Closing as it maintained with the Company prior to the
Closing. OPG and the Company will refer all customer inquiries relating to the
businesses of the Company to Purchaser from and after the Closing.

    4.8.3  Confidentiality.  OPG shall use best efforts and due diligence to
keep all information concerning the businesses and affairs of the Company that
is not already generally available to the public confidential and private.

20

--------------------------------------------------------------------------------




SECTION 5

CONDITIONS TO CLOSING


    5.1  Conditions to OPG's and the Company's Obligations.  The obligations of
OPG and the Company to close the transactions contemplated by this Agreement are
subject to fulfillment of all of the following conditions precedent on or prior
to the Closing Date:

    (a) The representations and warranties made by Purchaser shall have been
true in all material respects when made and shall be true in all material
respects as if originally made on and as of the Closing Date, and Purchaser
shall so certify in form and substance reasonably satisfactory to OPG.

    (b) All material obligations and covenants of Purchaser to be performed
under this Agreement through, and including on, the Closing Date (including,
without limitation, all obligations that Purchaser would be required to perform
at the Closing if the transactions contemplated by this Agreement were
consummated) shall have been performed in all material respects.

    (c) No injunction shall have been entered by a court of competent
jurisdiction and be in effect that would restrain or prohibit the consummation
of the transactions contemplated by this Agreement.

    (d) Purchaser as buyer and OPG and its affiliates as seller shall have
simultaneously closed the Asset Purchase Agreement.

    (e) Purchaser, the Company, and OPG shall have timely given all notices
required by all applicable laws, ordinances, regulations, and agreements
relating to the transactions contemplated by this Agreement and shall have
timely obtained all consents required by all applicable laws, ordinances,
regulations, and agreements relating to the same.

    5.2  Conditions to Purchaser's Obligations.  The obligation of Purchaser to
close the transactions contemplated by this Agreement is subject to the
fulfillment of all of the following conditions precedent on or prior to the
Closing Date:

    (a) Purchaser as buyer and OPG and its affiliates as seller shall have
simultaneously closed the Asset Purchase Agreement.

    (b) The representations and warranties made by the Company and OPG in this
Agreement shall be true in all material respects when made and shall be true in
all material respects as if originally made on and as of the Closing Date,
subject (with respect to their truth and correctness on and as of the Closing
Date) to changes in the ordinary course of business, provided that such changes
have no material adverse effect on the financial condition, operations, or
assets of the Company and do not result from, create, or constitute a breach or
default by OPG or the Company hereunder. OPG and the Company at Closing shall
also certify the foregoing matters in form and substance reasonably satisfactory
to Purchaser, which certification shall specify in reasonable detail any changes
in the ordinary course of business that affect the truth or correctness of any
representations and warranties on and as of the Closing Date.

    (c) All material obligations and covenants of the Company and OPG to be
performed under this Agreement through, and including on, the Closing Date
(including, without limitation, all obligations that the Company and OPG would
be required to perform at the Closing if the transactions contemplated by this
Agreement were consummated) shall have been performed in all material respects.

21

--------------------------------------------------------------------------------

    (d) No injunction shall have been entered by a court of competent
jurisdiction and remain in effect that would restrain or prohibit the
transactions contemplated by this Agreement.

    (e) Since the date of this Agreement, the Company shall not have suffered
any material change in the financial condition, business, or operations of the
Company or suffered any material damage or loss having, or reasonably expected
to have, any Material Adverse Effect on the business or operations of the
Company.

     (f) Purchaser, the Company, and OPG shall have timely given all notices
required by all applicable laws, ordinances, regulations, and agreements
relating to the transactions contemplated by this Agreement and shall have
timely obtained all consents required by all applicable laws, ordinances,
regulations, and agreements relating to the same.

    (g) The Company shall have obtained and delivered to Purchaser a written
consent for the assignment of the Washington State Department of Natural
Resources aquatic lands lease, and, if requested by Purchaser's lender, a waiver
of landlord liens, collateral assignment of lease or leasehold mortgage from the
landlord or other party whose consent thereto is required under such lease, in
form and substance satisfactory to Purchaser and Purchaser's lender.

    (h) The Company shall deliver to Purchaser a non-foreign affidavit dated as
of the Closing Date and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Internal Revenue Code so that
Purchaser is exempt from withholding any portion of the Purchase Price
thereunder (the "FIRPTA Affidavit").

     (i) No damage or destruction or other change shall have occurred with
respect to any of the Property or any portion thereof that, individually or in
the aggregate, that would have a material adverse effect on the use or occupancy
of the Property or the operation of the Company's business as currently
conducted thereon.

     (j) Transnation Title shall be ready and willing to issue to the Company a
standard ALTA Owner's title policy in the amount of the purchase price, insuring
the Company's title to all Water Facilities, Sewer Facilities, and land used in
connection therewith, subject only to exceptions that are satisfactory to
Purchaser in its reasonable discretion (and in any case subject to no deeds of
trust, mortgages, mechanics liens, or other liens for security purposes other
than liens for non-delinquent property taxes). Such policy shall also be in form
and substance satisfactory to Purchaser in its reasonable discretion and shall
include such coverages and endorsements as Purchaser may reasonably request. The
foregoing notwithstanding, if Transnation Title for any reason is not ready and
willing to issue the title policy described above, this condition may be
satisfied by OPG's delivery of an instrument warranting to Purchaser and the
Company that the Company owns good and marketable fee title to all real property
(including buildings, improvements and structures) constituting the Water
Facilities and the Sewer Facilities, other than for specified Wells and
Reservoirs owned pursuant to easement rights, subject to (i) no liens or
encumbrances for debt or monetary security other than non-delinquent taxes,
(ii) no easements, use rights or other encumbrances adversely affecting the use,
operation or maintenance of such real property (or any buildings, improvements,
structures or facilities thereon), and (iii) with respect to specified Wells and
Reservoirs, the subdivision problem described in Section 3.4.6, provided,
however, that OPG shall cooperate with the Purchaser to cure the subdivision
problem at Closing.

22

--------------------------------------------------------------------------------




SECTION 6

DISCLOSURE AND RELEASE


    Purchaser acknowledges that OPG has disclosed to Purchaser the condition of
the Company and the Property by providing to Purchaser the following documents
and information (collectively, the "Disclosures"): the schedules hereto,
Company's Documents, the right to interview the consultants and employees of
OPG, the Company, and their affiliates, parents, and subsidiaries, and the right
to enter upon, inspect, study, survey, and conduct tests upon the Property, all
prior to the time when Purchaser was irrevocably committed to complete the
purchase of the Company under this Agreement. Purchaser further acknowledges
that Purchaser has acquired information regarding the condition of the Company
and the Property from the inspections, studies, surveys and tests upon the
Property conducted by Purchaser and its agents, contractors, consultants, and
employees. All documents and information disclosed to Purchaser in connection
with this Agreement and relating to the Company and the Property are referred to
herein as the "Disclosures."

    Purchaser acknowledges and agrees that the Disclosures disclose material
information about the Company and the condition of the Property and that OPG
makes no covenant, representation, or warranty as to the suitability of the
Property for any purpose or as to the condition of the Company or the Property
except as expressly set forth in this Agreement. Purchaser hereby waives all
objections and complaints regarding the condition of the Company and the
Property, including without limitation objections and complaints relating to
surface and subsurface conditions, except as provided in any covenant,
representation, or warranty in this Agreement. Purchaser agrees that it is
purchasing the Company and the Property in its present condition, AS IS, subject
only to the covenants, representations, and warranties provided by OPG and the
Company in this Agreement; provided that nothing in this Agreement shall be
deemed a waiver or release of any claims or rights that Purchaser may have
against any third party, including without limitation any prior owner of the
Company and any portion of the Property. Purchaser assumes the risk that adverse
conditions may not have been revealed by its own investigation or by the
Disclosures. Purchaser hereby waives, releases, acquits, and forever discharges
OPG of and from any and all claims, actions, demands, rights, damages, costs of
response or remedial action, or expenses whatsoever, direct or indirect, known
or unknown, foreseen or unforeseen, including claims of third parties, that now
exist or that may arise in the future on account of or in connection with the
condition of the Company or the Property, including without limitation any
surface or subsurface contamination, and including without limitation all claims
for statutory or contractual right of contribution under any state of federal
hazardous substance law or regulation.

    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, OPG AND THE
COMPANY MAKE NO COVENANTS, REPRESENTATIONS, OR WARRANTIES WITH RESPECT TO:
(I) THE CONDITION OF THE REAL OR PERSONAL PROPERTY OR ANY BUILDINGS, STRUCTURES,
OR IMPROVEMENTS ON THE REAL PROPERTY OR THE SUITABILITY OF THE REAL PROPERTY FOR
HABITATION OR FOR PURCHASER'S INTENDED USE OR FOR ANY USE WHATSOEVER; (II) ANY
APPLICABLE BUILDING, ZONING, OR FIRE LAWS OR REGULATIONS, OR WITH RESPECT TO
COMPLIANCE THEREWITH, OR WITH RESPECT TO THE EXISTENCE OF OR COMPLIANCE WITH ANY
REQUIRED PERMITS, IF ANY, OF ANY GOVERNMENTAL AGENCY; (III) THE EXISTENCE OF ANY
WATER, SEWER OR OTHER UTILITY DISTRICT; OR (IV) THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES; (V) THE PRESENCE OF ANY UNDERGROUND STORAGE TANKS OR ASBESTOS; OR
(VI) COMPLIANCE OF THE PROPERTY WITH THE TERMS OF THE AMERICANS WITH
DISABILITIES ACT. PURCHASER WAIVES ALL CLAIMS AGAINST OPG, KNOWN OR UNKNOWN,
WITH RESPECT TO THE COMPANY AND THE PROPERTY, INCLUDING CLAIMS FOR CONTRIBUTION
THAT PURCHASER MIGHT HAVE AGAINST OPG UNDER FEDERAL OR STATE ENVIRONMENTAL
REGULATIONS AND STATUTES IN CONNECTION WITH CLEAN UP COSTS RELATED TO HAZARDOUS
SUBSTANCES

23

--------------------------------------------------------------------------------

DEPOSITED OR RELEASED ON THE PROPERTY, AND PURCHASER ASSUMES THE RISK OF ALL
DEFECTS AND CONDITIONS, INCLUDING SUCH DEFECTS AND CONDITIONS, IF ANY, THAT
CANNOT BE OBSERVED BY CASUAL INSPECTION, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE UNDER OPG'S COVENANTS, REPRESENTATIONS, AND WARRANTIES HEREIN.
PURCHASER ACKNOWLEDGES THAT PURCHASER HAS HAD THE OPPORTUNITY TO INSPECT AND
REVIEW THE CONDITION OF THE COMPANY AND THE PROPERTY AND, EXCEPT FOR THE
COVENANTS, REPRESENTATIONS, AND WARRANTIES OF OPG HEREIN, IS RELYING ENTIRELY
THEREON, ON ANY CONSULTANTS THAT PURCHASER RETAINS, AND ON THE DISCLOSURES.

    Anything above to the contrary notwithstanding, nothing in this Section 6 in
any way limits or impairs the warranties, representations, and covenants to the
contrary that are expressly made by OPG and the Company in this Agreement, or
any other obligation of OPG and the Company to Purchaser set forth in this
Agreement.

    The terms and conditions of this Section 6 shall survive the closing or
termination of this Agreement and shall benefit and bind the successors and
assigns of Purchaser and OPG.


SECTION 7

TAX RETURNS, COOPERATION, AND DOCUMENT RETENTION


    7.1  Certain Tax and Other Matters.  For all taxable periods ending
December 31, 2000, and earlier, the Company shall have prepared or will have
prepared and filed prior to Closing all Tax Returns in which are included the
results of operation of the Company and shall pay all taxes shown on such Tax
Returns. The Company shall maintain reasonable and customary tax reserves for
payment of such Taxes. After the Closing Date, Purchaser shall prepare and file
on a timely basis, all Tax Returns in which are included the results of
operation of the Company, for all taxable periods ending after December 31,
2000, and all other Tax Returns of the Company, and shall be responsible for and
shall pay all Taxes shown due thereon. All Tax Returns of the Company filed
after the Closing Date with respect to taxable periods ending before or
including the Closing Date shall be prepared in a manner consistent with returns
filed prior to the Closing Date.

    7.2  Certain Information.  Purchaser, the Company and OPG agree to furnish
or cause to be furnished to each other (at reasonable times and at no charge)
upon request as promptly as practicable such information (including access to
books and records pertinent to the Company and assistance relating to the
Company) as is reasonably necessary for the preparation, review and audit of
financial statements, the preparation, review, audit and filing of any Tax
Return, the preparation for any audit or the prosecution or defense of any
claim, suit or proceeding relating to any proposed adjustment, provided, that
access shall be limited to items pertaining solely to the Company. OPG shall
grant access to Purchaser to all Tax Returns filed with respect to the Company.

    7.3  Document Retention.  Purchaser shall preserve and retain all documents
provided by OPG to Purchaser, including without limitation all copies and
originals of Company's Documents, at a secure administrative office or storage
facility within Jefferson County, Kitsap County, or King County, Washington, for
a period not less than ten (10) years after the Closing Date (the "Document
Retention Period"). During the Document Retention Period, upon the prior written
request of OPG, Purchaser shall allow OPG to inspect and copy any and all of
Company's Documents prepared prior to the Closing Date at the office or storage
facility during normal weekday business hours. All copies shall be made at OPG's
expense.

24

--------------------------------------------------------------------------------


SECTION 8

RESERVED



SECTION 9

MISCELLANEOUS


    9.1  Confidentiality.  Prior to waiver of the Inspection Period, except with
OPG's prior written consent, Purchaser shall keep this Agreement, the
transactions described in this Agreement, the fact that Purchaser and OPG are
discussing any transaction, and all information relating to the Property
disclosed by OPG to Purchaser completely confidential and shall not disclose the
same to any person or entity, specifically including without limitation all
employees of the Company or OPG other than management personnel, and their
subsidiaries and affiliated entities, other than Purchaser's consultants,
affiliates, investors, and their respective employees (who shall agree to keep
the information confidential and be provided only such information as is
necessary to perform their services), except to the extent required otherwise by
applicable laws and regulations and NASDAQ regulations. The obligations of
Purchaser under this section supplement and do not replace the obligations of
Purchaser under that certain Confidentiality Agreement dated                  ,
2000. Purchaser shall conduct all due diligence consistent with this section.

    9.2  Notices.  All notices, demands, requests, consents and approvals that
may, or are required to, be given by any party to any other party hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, sent by a nationally recognized overnight delivery service,

25

--------------------------------------------------------------------------------

electronically transmitted or if mailed or deposited in the United States mail
and sent by registered or certified mail, return receipt requested, postage
prepaid to:

 
   
Purchaser at:   Port Ludlow Associates LLC
c/o HCV Pacific Partners LLC
625 Market Street, Suite 600
San Francisco, California 94105
Attn: President
Telephone No. 415-882-0900
Facsimile No. 415-882-0901
with a copy to:
 
Kenneth J. Cohen
Collette & Erickson LLP
555 California Street
Bank of America Center
43rd Floor
San Francisco, California 94104-1791
Telephone No. 415-788-4646
Facsimile No. 415-788-6929
The Company at:
 
Olympic Water and Sewer, Inc.
70 Breaker Lane
Port Ludlow, Washington 98365
Attn: President
Telephone No. 360-437-2101
Facsimile No. 360-437-2522
with a copy to:
 
Marco de Sa e Silva
Davis Wright Tremaine LLP
2600 Century Square
1501 Fourth Avenue
Seattle, Washington 98101-1688
Telephone No. 206-628-7766
Facsimile No. 206-628-7699
OPG at:
 
Olympic Property Group LLC
19245 Tenth Avenue N.E.
Poulsbo, Washington 98370-0239
Attn: President
Telephone No. 360-697-6626
Facsimile No. 360-697-6696
with a copy to:
 
Marco de Sa e Silva
Davis Wright Tremaine LLP
2600 Century Square
1501 Fourth Avenue
Seattle, Washington 98101-1688
Telephone No. 206-628-7766
Facsimile No. 206-628-7699

or to such other addresses as either party hereto may from time to time
designate in writing and deliver in a like manner. All notices shall be deemed
complete upon actual receipt or refusal to accept delivery.

26

--------------------------------------------------------------------------------

    9.3  Entire Agreement.  This Agreement and the Asset Purchase Agreement
constitute the final and complete agreement between the parties and shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns. Each exhibit or
schedule shall be considered incorporated into this Agreement.

    9.4  Non-Waiver.  The failure in any one or more instances of a party to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege conferred in this Agreement, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.

    9.5  Applicable Law.  Except as otherwise stated, this Agreement shall be
governed and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the internal laws of the State
of Washington applicable to contracts made and performed in that State and
without reference to choice of laws provisions.

    9.6  Consent to Jurisdiction.  This Agreement has been executed and
delivered in and shall be deemed to have been made in Seattle, Washington. Each
of the parties hereto agrees to the exclusive jurisdiction of any state or
Federal court within King County, Washington, with respect to any claim or cause
of action arising under or relating to this Agreement.

    9.7  Attorneys' Fees.  In the event any party brings an action or any other
proceeding against any other party to enforce or interpret any of the terms,
covenants, or conditions hereof, the party prevailing in any such action or
proceeding shall be paid all costs and reasonable attorneys' fees by
nonprevailing party in such amounts as shall be set by the court, at trial, and
on appeal.

    9.8  Binding Effect: Benefit.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any person other than the parties hereto and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including, without limitation, third party beneficiary
rights.

    9.9  Assignability.  Purchaser's rights under this Agreement are not
assignable, by operation of law or otherwise, and OPG and the Company shall have
no obligation to perform hereunder for any assignee or transferee of Purchaser,
except that Purchaser may assign its rights under this Agreement to any
affiliate of Purchaser, or to a limited partnership in which Purchaser or an
affiliate of Purchaser is a general partner, a general partnership in which
Purchaser or an affiliate of Purchaser is managing general partner, a co-tenancy
in which Purchaser or an affiliate thereof is a co-tenant, or a limited
liability company in which Purchaser is the managing member. In the event of any
assignment by Purchaser of its rights under this Agreement, Purchaser will not
be released from any obligations under this Agreement.

    9.10  Amendments.  This Agreement shall not be modified, amended or
supplemented, except pursuant to an instrument in writing executed and delivered
on behalf of each of the parties hereto.

    9.11  Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

    9.12  Severability.  The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.

    9.13  Survival.  All provisions of this Agreement that involve obligations,
duties, or rights to be performed after the Closing Date or the transfer of the
Shares, and all representations, warranties, and

27

--------------------------------------------------------------------------------

indemnifications made in or to be made pursuant to this Agreement shall survive
the Closing Date or the transfer of the Shares, including without limitation the
provisions of Sections 2.3(iii) hereof.

    9.14  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

    9.15  Covenants.  Any reference in this Agreement to the "covenants" of any
party means and includes all agreements and commitments of such party set forth
in this Agreement.

    9.16  Obligations.  All warranties, representations and covenants of the
Company and OPG in and under this Agreement, and all obligations of the Company
and OPG to Purchaser hereunder, are joint and several in every respect. OPG
waives and forever releases any right or claim of contribution or reimbursement
it may have at any time against the Company arising from or relating to the
breach of any warranty, representation, covenant or other obligation to
Purchaser under this Agreement.

    9.17  Schedules.  The parties acknowledge and agree that, as of the date
this Agreement has been executed, some schedules have not been completed and
agreed upon. The parties agree to review and negotiate such matters diligently
and in good faith, and upon completion and mutual approval of all such schedules
they shall promptly execute an amendment to this Agreement memorializing such
approval. If all schedules hereto are not approved by the parties in an
amendment to this Agreement mutually executed and delivered on or before June 1,
2001, then this Agreement shall terminate and the parties shall have no further
obligations hereunder except under those provisions intended to survive the
termination of this Agreement.

28

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

COMPANY:   OLYMPIC WATER AND SEWER, INC.,
a Washington corporation
 
 
By:
 
/s/ TOM GRIFFIN   

--------------------------------------------------------------------------------

    Name:   Tom Griffin

--------------------------------------------------------------------------------

    Its:   President

--------------------------------------------------------------------------------


OPG:
 
OLYMPIC PROPERTY GROUP LLC, a
Washington limited liability company
 
 
By:
 
/s/ GREGORY M. MCCARRY   

--------------------------------------------------------------------------------

    Name:   Gregory M. McCarry

--------------------------------------------------------------------------------

    Its:   C.O.O.

--------------------------------------------------------------------------------


PURCHASER:
 
PORT LUDLOW ASSOCIATES LLC, a
Washington limited liability company
 
 
By Northwest Pacific Partners LLC, a Washington limited liability company, its
manager
 
 
By HCV Pacific Partners LLC, a California limited liability company, its manager
 
 
By
 
/s/ RANDALL J. VERRUE   

--------------------------------------------------------------------------------

    Randall J. Verrue
Its President

29

--------------------------------------------------------------------------------




GUARANTY


    POPE RESOURCES, a Delaware limited partnership ("Pope"), the sole owner and
member of OPG, hereby absolutely and unconditionally guarantees to Purchaser
(i) the truth and accuracy of all warranties and representations of OPG under
this Agreement, (ii) the full, faithful and timely performance of all covenants,
agreements, and obligations of OPG under this Agreement, and (iii) prior to
Closing, the full, faithful and timely performance of all covenants, agreements,
and obligations of the Company under this Agreement.

    Pope further acknowledges and agrees that its liability hereunder is
independent of the liability of OPG and the Company. A separate action may, at
Purchaser's option, be brought and prosecuted against Pope to enforce its
obligations hereunder, whether or not any action is first or subsequently
brought against OPG or the Company, or whether or not OPG or the Company is
joined in any such action, and Pope may be joined in any action or proceeding
commenced by Purchaser against OPG or the Company arising out of, in connection
with, or based upon this Agreement. Pope expressly waives any right (a) to
require that Purchaser proceed against OPG or the Company (either as a condition
to exercising rights or remedies against Pope hereunder or otherwise); (b) to
require that Purchaser proceed against or exhaust any security or collateral
held by Purchaser from OPG or the Company (either as a condition to exercising
rights or remedies against Pope hereunder or otherwise); (c) to pursue any other
remedy in Purchaser's power whatsoever (either as a condition to exercising
rights or remedies against Pope hereunder or otherwise); or (d) to complain of
delay in the enforcement of Purchaser's rights under this Agreement. Pope also
expressly waives (a) any defense arising by reason of any disability of Pope or
the cessation of the liability of OPG or the Company by reason of bankruptcy or
insolvency of OPG or OPG's lack of authority to enter into the Agreement;
(b) all demands upon and notices to OPG or the Company and to Pope, including,
without limitation, demands for performance, notices of nonperformance, notices
of non-payment, and notices of acceptance of this guaranty obligation; and
(c) any defense arising out of the absence, impairment or loss of any right of
reimbursement, indemnity, contribution or subrogation, or any other right or
remedy of Pope against OPG or the Company, or any security or collateral,
resulting from any enforcement action or election of remedy by Purchaser or
otherwise. Pope further expressly and forever waives any right or claim for
indemnity, contribution or otherwise against the Company resulting from any
loss, liability, damage or expense that Pope may sustain or incur hereunder.

    Notwithstanding anything herein to the contrary, Pope's obligations herein
are subject to all Transaction Defenses. As used herein, "Transaction Defenses"
means all defenses against claims by Purchaser that Pope would have had
available to it had Pope executed and delivered the Agreement instead of OPG and
performed the obligations thereunder to the same extent as such obligations were
actually performed by OPG. By way of example, and without limitation,
Transaction Defenses would include defenses based on the statute of limitations,
discharges by performance, the absence of a breach or obligation, waiver
(subject to Section 9.4), and the failure of consideration. Transaction Defenses
would not include defenses predicated on the bankruptcy or insolvency of OPG or
on OPG's lack of authority to enter into the Agreement.

    POPE RESOURCES, a Delaware limited partnership, by POPE MGP, INC., a
Delaware corporation, its managing general partner
 
 
By:
 
/s/ GREGORY M. MCCARRY   

--------------------------------------------------------------------------------

    Name:   Gregory M. McCarry

--------------------------------------------------------------------------------

    Title:   C.O.O.

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------

SCHEDULES:

   
1.2   Qualified Adjustments (9/1/00 to 3/31/01) 1.5.1(i)-1   Water Facilities:
List of Wells and Reservoirs 1.5.1(i)-2   Water Facilities: Map of Wells and
Reservoirs 1.5.1(i)-3   Water Facilities: Description of Well and Reservoir
Parcels 1.5.1(ii)   Water Facilities: Map of Water Lines and Other
Infrastructure 1.5.1(iii)   Water Facilities: Water Permits 1.5.1(iv)   Water
Facilities: Other Water Permits 1.5.1(v)   Water Facilities: Depreciated
Personal Property 1.5.1(vi)   Water Facilities: Customer Accounts 1.5.1(vii)  
Water Facilities: Tariff Schedule 1.5.2(i)   Sewer Facilities: Map of Sewer Line
Distribution System 1.5.2(ii)   Sewer Facilities: Description of Treatment Plant
Parcel 1.5.2(iii)   Sewer Facilities: Sewer Permits 1.5.2(iv)   Sewer
Facilities: Other Sewer Permits 1.5.2(v)   Sewer Facilities: Depreciated
Personal Property 1.5.2(vi)   Sewer Facilities: Customer Accounts 1.5.2(vii)  
Sewer Facilities: Rate Schedule 1.5.3(i)   Other Company Property: Description
of Land and Improvements 1.5.3(ii)   Other Company Property: Depreciated
Personal Property 1.5.3(iii)   Contracts 1.5.3(iv)   Intellectual Property 3.3.2
  Officers and Directors 3.3.5   Capitalization 3.3.9(a)   Employees 3.3.9(b)  
Employee Benefits 3.3.10(b)   List of Tax Returns Filed (on or after 12/31/98)
3.3.10(e)   Depreciated Basis of Property (12/31/00) 3.3.11(a)   Litigation and
Other Proceedings 3.3.11(b)   Violations of Laws, Rules, and Regulations 3.4.1  
Copies of Financial Statements (12/31/00 and 4/30/01) 3.4.1-A   Accrued
Liabilities (after 4/30/01) 3.4.1-B   Pro Forma Balance Sheet 3.4.3(a)  
Material Defects 3.4.6   Other Permits and Applications 3.4.7(a)   Environmental
Reports 3.4.7(b)   Potential Material Hazardous Substances Claims 3.4.7(c)  
Storage of Hazardous Substances 4.1.5   Form of Port Gamble Maintenance
Agreement 4.4   Material Governmental and Third Party Consents

31

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



STOCK PURCHASE AGREEMENT (Olympic Property Group LLC and Port Ludlow Associates
LLC) (Olympic Water and Sewer, Inc.)
RECITALS
AGREEMENT SECTION 1
PURCHASE AND SALE OF STOCK AND COMPANY ASSETS
Section 2 INSPECTION AND CLOSING DELIVERIES
SECTION 3 REPRESENTATIONS AND WARRANTIES
Section 4 COVENANTS
SECTION 5 CONDITIONS TO CLOSING
SECTION 6 DISCLOSURE AND RELEASE
SECTION 7 TAX RETURNS, COOPERATION, AND DOCUMENT RETENTION
SECTION 8 RESERVED
SECTION 9 MISCELLANEOUS
GUARANTY
